Citation Nr: 1042901	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  06-00 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for chronic low back 
strain, currently assigned a 40 percent evaluation.

2.  Entitlement to a higher initial evaluation for right lower 
extremity radiculopathy, currently assigned a 10 percent 
evaluation.

3.  Entitlement to an increased rating for pes planus, currently 
assigned a 10 percent evaluation.

4.  Entitlement to an increased rating for hypertension, 
currently assigned a 10 percent evaluation.


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran had active service from October 1973 to November 
1993.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a regional office (RO) rating decision of July 
2004, which granted an increase in the disability rating for 
chronic low back strain from 10 percent to 20 percent, effective 
March 29, 2004, granted a separate 10 percent rating for 
radiculopathy of the right lower extremity, and denied claims for 
increased ratings for pes planus and hypertension.  During the 
course of appellate development, in a December 2005 rating 
decision, the rating for the Veteran's chronic low back strain 
was increased to 40 percent, effective March 20, 2004.  The 
increased rating issue remains on appeal, as a grant of less than 
the maximum available rating does not terminate the appeal, 
unless the veteran expressly states he is satisfied with the 
assigned rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).   
The appeal was previously remanded in September 2008.

The Veteran has claimed on numerous occasions that he is 
unemployable due to his back, or back and foot, disabilities.  
When TDIU based on a disability is raised in connection with an 
increased rating claim for that disability, the Board has 
jurisdiction over the issue of TDIU because it is part of the 
claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 
447 (2009).  However, in this case, the Veteran filed a formal 
TDIU claim, which was denied by the RO most recently in November 
2007.  No notice of disagreement is of record, nor does the file 
contain any statements by the Veteran concerning unemployability 
due to service-connected disabilities subsequent to that rating 
decision.  Accordingly, under these circumstances, the issue of 
entitlement to a TDIU rating is not currently part of the appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As a threshold matter, the claims file does not document that the 
Veteran received notice of his scheduled Board hearing in May 
2008, for which he failed to report.  In this regard, the notice 
of the Central Office Board hearing was sent to the Veteran in 
March 2008.  In April 2008, the notice was returned to the Board 
as undeliverable, with a notation that he was not at that 
address.  It should also be noted that the Veteran is 
unrepresented.  Subsequently, in September 2008, a Board remand 
was sent to this same address; although not returned as 
undeliverable, there is no evidence that the Veteran had returned 
to that address.  Instead, in July 2009, the agency of original 
jurisdiction (AOJ) contacted the Veteran by telephone at another 
address, followed by a notice letter to him, to which he 
responded in April 2010.  In his response, the Veteran requested 
that his case be forwarded to the Board immediately and that the 
Board proceed with adjudication of the appeal.  Unfortunately, 
for reasons discussed below, further development of his appeal 
must be undertaken prior to a decision.  

Because it appears that the Veteran did not receive actual notice 
of his scheduled Board hearing, he should be provided another 
opportunity to appear before the Board at such a hearing.  
However, in view of his statement that he wished to have his case 
immediately adjudicated, it should first be clarified whether he 
still wishes to have a Board hearing, and if so, what type.   

In addition, in April 2010, the AOJ confirmed that the Veteran 
had applied for, and been denied, entitlement to Social Security 
Administration (SSA) disability benefits.  Because the Veteran 
claims that his primary disabilities are his service-connected 
disabilities, VA has a duty to assist by requesting records 
pertaining to the Veteran's claim from SSA.  See Golz v. 
Shinseki, 590 F.3d 1317 (2010); Murincsak v. Derwinski, 2 Vet. 
App. 363, 369-70 (1992).  

Concerning specific issues on appeal, the evidence relating to 
the Veteran's low back and radiculopathy disabilities contain 
significant inconsistencies.  For example, in July 2006, the 
Veteran underwent a comprehensive neurosurgery consultation at 
the request of his primary care physician.  The assessment was 
degenerative disc disease and mild lumbar spondylosis, with 
chronic back pain, and essentially normal neurological 
examination.  The examiner commented that the Veteran had mild 
mechanical findings on bending of the back, and his neurologic 
examination was quite normal.  Despite this evaluation, when seen 
in August 2006, his primary care physician wrote that the Veteran 
was unable to work due to low back pain, with no explanation 
given.  

There are also inconsistencies in the reported work history.  For 
example, VA treatment records dated in October 2006 show that the 
Veteran stated that he reinjured his back at work in August 2005, 
and quit working at that time due to low back pain.  However, 
records dated in August and September, 2005, do not report such 
an injury.  Instead, on a VA examination in August 2005, the 
Veteran reported that he was currently unemployed and had not 
worked since 2003.  In June 2005, he reported that he had 
reinjured his back at work in March 2004, and had not been able 
to work since March 2004.  

In contrast to these statements, a prior employer of the Veteran 
verified that the Veteran had been employed as a correctional 
officer from January 2005 to February 2006; that he worked 40 
hour per weeks; that he had last worked on February 7, 2006; and 
that he had resigned, stating that his doctor told him he could 
not work anymore, but did not submit a doctor's note.  Thus, on a 
minimum of two occasions, the Veteran reported that he was 
currently unemployed due to his back, during a time period when 
his full-time employment has been verified.  These statements, 
alone, cast considerable doubt on the Veteran's credibility, 
without regard to other inconsistencies.  

As a result of the foregoing, an examination must be scheduled, 
and the examination report must specify the extent to which the 
conclusions are based on objective findings and documented 
history, and which are based on the Veteran's history.  

With respect to pes planus, subsequent to the most recent 
examination in April 2007, the Veteran has been treated in a VA 
podiatry clinic on several occasions, for foot problems including 
callosities, corns, and hammertoes.  Under the rating schedule, 
symptoms such as objective evidence of marked deformity and 
characteristic callosities are listed among the manifestations 
indicative of a 30 percent rating.  38 C.F.R. § 4.71a, Code 5276 
(2010).  The records do not reflect, however, whether these 
symptoms are associated with the Veteran's service-connected pes 
planus condition, or, if so, the severity of the symptoms.  
Accordingly, he must be scheduled for an examination.  

Finally, VA treatment records dated from May 2009 to the present 
should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Inform the Veteran that the notification 
of his requested Central Office Board hearing 
was returned as undeliverable, and, hence, he 
is still entitled to a hearing if he desires.  
He should be informed of the types of 
hearings available (i.e., Central Office, 
Travel Board, videoconference, and RO 
hearings), and also that a hearing is 
optional.  After a period for response, 
appropriate action should be taken.

2.  Contact the Social Security 
Administration (SSA) and request a copy of 
the Veteran's complete SSA disability 
benefits file, including any administrative 
decision(s) on the Veteran's application for 
SSA disability benefits and all of the 
underlying medical records.  A copy of any 
response(s) from SSA, to include a negative 
reply, should be included in the claims file.  
All records provided by SSA also should be 
included in the claims file.

3.  Obtain the Veteran's VA treatment records 
dated from May 2009 to the present, to 
include the reports of any radiological 
studies of the back or feet obtained during 
this period.

4.  Then, schedule the veteran for 
appropriate VA examinations to determine the 
scope and current manifestations and severity 
of his service-connected chronic low back 
strain, radiculopathy of the right lower 
extremity, and bilateral pes planus.  Because 
of credibility concerns, such as those 
discussed above, and widely varying 
conclusions as to the level of impairment 
noted in the medical records, it is 
essential that the claims folders and a 
copy of this REMAND be made available to 
the examiner(s) prior to the 
examination(s).  All objective symptoms 
should be reported in detail, including range 
of motion studies and commentary as to the 
presence and extent of any functional loss 
due to painful motion, weakened movement, 
excess fatigability, repetitive motion, 
and/or incoordination.  The extent to which 
any such functional loss is supported by 
adequate pathology and evidenced by the 
visible behavior of the claimant must be 
reported.  If feasible, these factors should 
be portrayed in terms of additional loss in 
range of motion.  Any X- rays or other tests 
necessary to ascertain the severity of the 
conditions should be obtained.  

Concerning pes planus, the examination should 
also assess whether any other symptoms in the 
feet, such as callosities and/or hallux 
valgus, are manifestations of or due to pes 
planus.  For all examinations, it is 
essential that the examiner provides a 
complete rationale for any opinion 
provided.  Again, because of credibility 
issues and other inconsistencies, the 
conclusions as to the level of impairment 
must specify the evidence on which any such 
conclusion is based.  

5.  After completion of the above and any 
additional development deemed necessary, 
readjudicate the claims in light of all 
evidence of record.  If any of the claims 
remains denied, the Veteran should be 
furnished an appropriate supplemental 
statement of the case, and afforded an 
opportunity to respond, before the case is 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).




_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

